Mr. Justice Thomas delivered the opinion-of the court: -This is a claim for $540.35 filed by the Englander Spring Bed Company for a refund of franchise tax erroneously paid to the Secretary of State for the period beginning June 30, 1924, and ending July 1,1925, in excess of the amount legally due under the provision of the General Corporation Act. The Attorney General has filed a statement, and attached thereto is a copy of a letter from the Secretary of State in which he admits that claimant is entitled to a refund of $540.35, and the Attorney General in his statement consents ' to an award in favor of claimant in the sum of $540.35. As it is clear the State collected this sum in excess of the amount due it, we therefore allow an award in favor of claimant in the sum of $540.35.